Title: To John Adams from Timothy Pickering, 30 May 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philaa. May 30. 1799.

At the moment of closing my letter of yesterday, just before the departure of the mail, I forgot to inclose the two laws of the French Republic referred to in the arret of the Agent of St. Domingo, and General Toussaint’s letter to you. This letter I conceived He should rather have addressed to the department of state, and as it could relate only to the affairs conducted thro’ that department, which it might be material to be immediately acquainted with, I took the liberty to open it.I think it probable that in ten days we may receive the result of the joint negociation of General Maitland & Doctor Stevens, with the Government of St. Domingo. An essential part of it will be the day they shall fix on for the first arrival of vessels in the ports of that Island. This day will cetainly be at as short a distance as possible—because the wants of the Island are pressing—and the merchants impatient to commence the trade. For these reasons I have thought it highly important that the proclamation required by law to be issued by the  President of the United States should be previously prepared, and printed copies made ready to transmit to all the ports in the Union, these to be made public, as nearly as we can calculate, on the same day. I have begun such a proclamation, and if the draught shall appear proper to my colleagues, I shall do myself the honour of forwarding it tomorrrow.This step I hope will meet with your approbation, as it may prevent a delay of twelve or fourteen days, if it should be suspended until the definitive answers of General Maitland & Doctor Stevens shall arrive. I have the honor to inclose some late letters recd. from Mr. King, numbered 28. 29. 30. 31. 32. 33. 34. and one private and confidential dated 16th of March. I also inclose Colo. Humphreys’ letters No. 188. 189. just received.With great respect, I am, / sir, your most obt. servt. Timothy Pickering
